                        IN THE UNITED STATES DISTICT COURT

                      FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Richmond Division

JAMES FORTUNE,                                        )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )      Civil Action No. 3:18-CV-00859
                                                      )
JACKTHREADS INC.,                                     )
                                                      )
       Defendant.                                     )




                 MEMORANDUM IN SUPPORT OF PLAINTIFF’S
             MOTION FOR ENTRY OF FINAL JUDGMENT BY DEFAULT

       Plaintiff, James Fortune (“Plaintiff”), by counsel, states as follows in support of his Motion

for Entry of Final Judgment by Default against defaulting Defendant JackThreads, Inc.

(“JackThreads”).

       On December 9, 2019 this court awarded Plaintiff’s Request for Entry of Default. Plaintiff

now seeks substantial monetary damages due to JackThreads’ willful infringement of his

copyrighted work. JackThreads has profited by the illegal use of Plaintiff’s copyrighted material.

Plaintiff took the necessary steps and had his works registered with the United States Copyright

Office. Whereas, JackThreads marketed and sold unauthorized apparel and pocketed the profits

with no regard for the Plaintiff. Plaintiff respectfully request that judgment be entered against

JackThreads for the reasons and in the amounts set forth below.




                                                 1
I.      PROCEDURAL HISTORY

        Plaintiff initiated this action on December 13, 2018, by filing a Complaint for violation of

his intellectual property rights for the purpose of profit alleging violation of Plaintiff’s exclusive

rights under 17 U.S.C. § 106, constituting infringement of his copyrights. (DKT#1)

        On February 5, 2019, Plaintiff filed an amended Complaint against Thrillist Media Group,

Inc., (“Thrillist”) for violation of his intellectual property rights for the purposes of profit alleging

violation of Plaintiff’s exclusive rights under 17 U.S.C. § 106, constituting infringement of his

copyrights. (DKT#4). Then on March 7, 2019, Plaintiff filed a Second Amended Complaint

against Thrillist and JackThreads for violation of his intellectual property rights for the purposes

of profit, alleging violation of Plaintiff’s exclusive rights under 17 U.S.C. § 106, constituting

infringement of his copyrights. (DKT#7). On April 30, 2019, the Court entered an Order

dismissing without prejudice the claims against Thrillist, pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i). (DKT#16)

        On May 16, 2019, a summons was issued to the remaining Defendant, JackThreads.

(DKT#19). By way of private process server on May 31, 2019, the Plaintiff attempted to perfect

service of Summons and Second Amended Complaint through the Delaware Secretary of State.

(DKT#20). After receipt of service on JackThreads, Plaintiff filed a Request for Entry of Default

against JackThreads. (DKT#22). On September 24, 2019, the Court denied Plaintiff’s Request

for Entry of Default declaring that service on JackThreads was not perfected. (DKT#23)

        On October 1, 2019, another Summons was issued against JackThreads for service on

United Corporate Services, Inc. who was listed at that time with the Delaware Corporation

Commission as JackThreads’ registered agent. (DKT#25). On October 2, 2019, private process


                                                   2
server, by way of the Plaintiff, served the Summons, the Complaint, the Amended Complaint and

the Second Amended Complaint on JackThreads through its registered agent, United Corporate

Services, Inc. (DTK#26). On October 3, 2019 JackThreads’ registered agent notified Plaintiff that

they “no longer have a viable point of contact for JackThreads, Inc.” According to the Delaware

State Corporation Commission website, however, United Corporate Services, Inc. continues to be

listed as the registered agent for JackThreads.     Plaintiff’s Counsel reviewed the Delaware

Department of State, Division of Corporations, Registered Agent Information. As of that date,

United Corporate Services, Inc. was still listed as the registered agent for JackThreads. (DKT#27

at ¶14 and at Exhibit B attached thereto).

       On November 5th, 2019 Plaintiff filled an Affidavit in Support of Request for Entry of

Default. (DKT#27). On December 9, 2019, this court granted the Plaintiff’s Motion for Entry of

Default. (DKT#29)

II.    JAMES FORTUNE’S COYRIGHTED WORKS AND JACKTHREADS
       INFRINDGEMENT.

       Plaintiff is a professional photographer and has for decades specialized in taking,

collecting, and marketing photographs of famous persons in the entertainment business, including

but not limited to famous musicians. Exhibit A at ¶ 2 (Affidavit of James Fortune in Support of

Motion for Entry of Default (“Fortune Aff.”) Plaintiff’s photographs are of great value and have

been registered with the United States Copyright Office. Id. at 2.

       Plaintiff started working as a photographer in the mid-to-late 1960’s while attending

college at Woodland Hills, California as a photo editor for the college newspaper. Id. at 3. He

sought out record labels for access to take photographs of musicians. Id. at 3. Elektra Records

agreed and was granted access to the recording room to photograph The Doors. Id. at 3. This




                                                3
college experience would help launch his career as a professional photographer in the music field.

Id. at 3.

        From 1968 through 1970, Plaintiff served in active duty as a photographer in the Pacific,

including Vietnam, with the U.S. Navy Pacific Fleet Combat Camera Group. Id. at 4. Upon

concluding his service in the Navy, Plaintiff returned to California to further pursue his trade. Id.

at 4. Over the next decades, Plaintiff would photograph some of the most iconic musicians and

bands in history, including but not limited to Led Zeppelin, Paul McCartney, The Rolling Stones,

Elton John, Fleetwood Mac, The Doors, The Bee Gees, Glenn Fry, The Eagles and many others.

Id. at 4.

        Plaintiff has also photographed Presidents including Gerald Ford and Jimmy Carter. Id. at

5. His photography catalog includes over 15,000 photographs from the 1960s and 1970s. Id. at 5.

Plaintiff has received many accolades, including presenting his photographs at The Rock Art Show

and being featured on CNN, Entertainment Tonight, E! and in the Washington Post. Id. At 5.

        It came to Plaintiff’s attention that a reproduction of his copyrighted Ringo Starr, Mick

Jagger, and Jimmy Page works (“Infringed Works”) were advertised as being up for sale on

https://milled.com/JackThreads/good-wood-rock-icon-canvas-prints-ben-sherman-ties-man-

ssentials-by-wilouby-new--JIj_88FZMOnFj8wW in violation of his intellectual property rights for

the purposes of profit. Id. at 6. See Second Amended Complaint (DKT#7 at ¶9); See also Exhibit

A (Fortune Aff.) at ¶ 6.

        JackThreads is an International Company that markets and sells apparel, footwear and

accessories to men. “Empowering guys everywhere to look like a million bucks without spending

a million bucks.” is their Company Mission on their Facebook page. Exhibit B. To offer low cost

clothing and merchandise JackThreads has undercut the Plaintiff by not paying the royalties



                                                 4
required for copyrighted clothing and accessories. This violation of intellectual property allowed

JackThreads to pocket all the profits. JackThreads has marketed and sold illegal copyrighted

clothing to an International audience. Their Company Overview states that they curate a selection

of exclusive merchandise. Id. This “exclusive merchandise” includes the illegal use of the

Plaintiff’s copyrighted material to set them apart from other men’s’ clothing websites.

III.       ARGUMENT AND DAMAGES.

           A.      Plaintiff has established liability through the entry of default and through his
                   affidavit.

           The Copyright Act, 17 U.S.C. §501(a) provides that “[a]nyone who violates any of the

exclusive rights of the copyright owner as provided by Sections 106 through 122 [U.S.C. §§ 106-

122] or of the author as provided in section 106A(a) [17 U.S.C. § 106(a)] . . . is an infringer of the

copyright or right of the owner, as the case may be.” 17 U.S.C. § 501(a). Liability for copyright

infringement occurs when a Plaintiff can prove (1) Plaintiff’s ownership of a copyright, and (2)

defendant’s copying of the Works. See Feist Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S.

340 (1991).

           Upon entry of default, all well-pleaded allegations in a Complaint are taken as true. See

e.g. Ryan v. Homecomings Fin. Network, 253 F.3d 778 (4th Cir. 2001).1 Plaintiff alleged that he

registered the photograph with the United States Copyright Office on November 4, 1999,

complying in all respects with the registration and deposit requirements of the Copyright Act of

1976, as amended. Second Amended Complaint (DKT#7 at ¶10); see also, Exhibit A at ¶7

(“Fortune Aff.”). The Infringed Works are covered by Certificate of Registration VA 477-427.

Id. Thus, Plaintiff has proven ownership of a copyright.




1
    In addition, Mr. Fortune has provided an affidavit addressing the liability issues.

                                                        5
       JackThreads advertised as being up for sale on https://milled.com/JackThreads/good-

wood-rock-icon-canvas-prints-ben-sherman-ties-man-ssentials-by-wilouby-new--

JIj_88FZMOnFj8wW in violation of Plaintiff’s intellectual property rights in the Infringed Works.

See attached hereto as Exhibit “A” a copy of the Infringed Works as it appeared on their website.

Second Amended Complaint (DKT#7 at ¶9); see also Exhibit A (“Fortune Aff.”) at ¶6.

JackThreads’ use of the Infringed Works was for the purpose of making a monetary profit.

Accordingly, Plaintiff has proven liability for copyright infringement.

       B.      Plaintiff is entitled to statutory damages.

       Where timely registered works are infringed, as occurred here, the Copyright Act

authorizes statutory damages. 17 U.S.C. § 504(c)(1). Plaintiff is entitled to receive a sum of not

less than $750.00 or more than $30,000.00 per work as statutory damages. Id. The Court has

broad discretion in establishing the amount of statutory damages. Shell Oil Co. v. Commercial

Petroleum, 924 F.2d 104, 108 (4th Cir. 1991). JackThreads has frustrated Mr. Fortune’s ability to

prove actual damages by not responding to the lawsuit and, accordingly, not participating in

discovery that would have allowed Plaintiff to ascertain the profit JackThreads made by infringing

his works.

       “[C]ourts in this District have held that a statutory damages award between two and three

times the amount of licensing fees that a plaintiff would have received is appropriate. See EMI

April Music Inc. v. White, 618 F. Supp. 2d 497, 508-09 (E.D.Va. 2009). Plaintiff typically charges

$300.00 per work as a license fee. Exhibit A (“Fortune Aff.”) at ¶8. However, given JackThreads

use of the works for profit by selling reproductions over the internet, the license fee would be much

greater than, for example, the singular use of a photograph in an article. This is particularly so

given the notoriety of the subjects of the photographs - - Ringo Starr, Mick Jagger, and Jimmy



                                                 6
Page. Id at ¶ 8. Plaintiff requests statutory damages in the amount of $9,000.00, which is three

times a reasonable fee of $3,000.00 per work.

       C.      Plaintiff is entitled to enhanced damages for the willful infringement of the
               Defendant.

       Plaintiff also seeks enhanced damages for willfulness in the amount of $15,000.00 pursuant

to 17 U.S.C. §504 (c)(2). Where, as here, infringement is “willful,” the amount may be as high as

$150,000 for each infringed work. Id. Congress increased the maximum from $100,000 to

$150,000 because it found large awards to be necessary and desirable to deter the great temptation

to infringement posed by modern computer technology. H.R. Rep. No. 106-216 (1999), pp. 6-7.

In this case, JackThreads took advantage of the modern computer technology addressed by

Congress to profit from Plaintiff’s copyrighted works.

       The critical purpose of deterring similar misconduct permits a maximum per work award

for willful infringement, even where the infringement caused little or no damage. Superior Form

Builders, Inc. v. Dan Chase Taxidermy Supply co., 74 F.3d 488, 496-97 (4th Cir. 1996) (collecting

authority and sustaining maximum awards despite no proof of actual damages); F.W. Woolworth

Co v. Contemporary Arts, Inc., 344 U.S. 228, 234 (1952) (for willful infringement a maximum

award is permissible “even for uninjurious and unprofitable invasions”).

       Willful infringement occurs when the infringer acted with “actual knowledge or reckless

disregard for whether its conduct infringed upon the plaintiff’s copyright.” Lyons Partnership v.

Morris Costums, 243 F.3d 789, 799 (4th Cir. 2000). Plaintiff was not afforded the opportunity to

discovery facts concerning JackThreads’ use of the Infringed Works. Accordingly, JackThreads

conduct should be considered willful based on their default. See, Arista Records, Inc. v. Beker

Enterprises, Inc., 298 F. Supp.2d 1310, 1313 (S.D. Fla. 2003). In addition, the Infringing Works

consist of photographs of very famous musicians such as Ringo Starr, Mick Jagger, and Jimmy

                                                7
Page. It was, at the very, a least reckless disregard of Mr. Fortune’s rights by JackThreads to

publish reproductions of these works for sale as photographs of such famous people are very likely

to be afforded copyright protection. Thus, Plaintiff should be entitled to an award of enhanced

damages in the amount of $15,000.00.

       D.      Plaintiff is entitled to the recovery of attorney’s fees and costs.

       Pursuant to 17 U.S.C. §505, “the court in its discretion may allow the recovery of full costs

by or against any party…the court may also award reasonable attorney’s fees to pay the prevailing

party as part of the costs.” Upon entry of final judgment, Plaintiff is the prevailing party in this

action. In view of JackThreads willful infringement and failure to defend or participate in these

proceedings an award of full costs and attorney’s fees to Plaintiff is appropriate. Plaintiff requests

the Court award costs and attorney’s fees in the amount of $9,624.57 consisting of costs in the

amount of $828.57 and fees in the amount of $$8,796.00. Exhibit C (Sensenig Declaration).

       E.      Plaintiff is entitled to the entry of a permanent injunction.

       Finally, Plaintiff is entitled to a permanent injunction to prevent infringement of his works.

17 U.S.C. §502(a). Plaintiff respectfully requests a permanent injunction against JackThreads, its

employees, agents, officers, directors, successors, affiliates, subsidiaries and assigns prohibiting

them from directly or indirectly infringing Plaintiff’s copyrights or continuing to market, sell,

offer, reproduce, develop or manufacture any works derived or copied from either Plaintiff’s

Infringed Works or to participate or assist in any such activity.

IV.    CONCLUSION

       For the reasons stated above, and based on the supporting evidence, Plaintiff, requests that

a default judgment be entered against JackThreads including an award of statutory damages in the

amount of $9,000.00, an award of enhanced damages in the amount of $15,000.00, an award of



                                                  8
attorney’s fees and costs in the amount of $9,624.57, and injunctive relief as stated above, along

with any additional relief the Court deems necessary and proper.



                                                            Respectfully Submitted,



                                                    By: ___/s/_David J. Sensenig___________

                                                            David J. Sensenig (VSB No. 41102)
                                                            PARK SENSENIG LLC
                                                            2310 West Main Street
                                                            Richmond, Virginia 23220
                                                            (804) 417-6085 (Main)
                                                            (804) 417-6089 (Direct)
                                                            (888) 552-1781 (Fax)
                                                            david.sensenig@parksensenig.com
                                                            Counsel for Plaintiff




                                                9
